WALDEN, Judge
(dissenting) :
I respectfully dissent.
This is an interlocutory appeal which is addressed to a trial court order quashing service of process upon an out of state party, Oil Specialties and Refining Co. In my opinion the record, and particularly the testimony of David South, adequately supports the service of process under the terms of Section 48.181(3), F.S.1967, F.S.A., which provides:
“Any person, firm or corporation which sells, consigns, or leases by any means whatsoever tangible or intangible personal property, through brokers, jobbers, wholesalers or distributors to any person, firm or corporation in this state shall be conclusively presumed to be operating, conducting, engaging in or carrying on a business venture in this state.”
I would reverse and thereby retain jurisdiction of the out of state defendant.